The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 15, 2022

                               2022COA110

No. 21CA0700, Great Northern v. Extraction Oil & Gas — Real
Property — Quiet Title — Conveyances — Centerline
Presumption — Mineral Estates

     The centerline presumption is a common law rule of

conveyance, which generally provides that “a conveyance of land

abutting a road or highway is presumed to carry title to the center

of that roadway to the extent the grantor has an interest therein,

unless a contrary intent appears on the face of the conveyance.”

Asmussen v. U.S., 2013 CO 54, ¶ 15. In this quiet title action, a

division of the court of appeals resolves an issue of first impression

in Colorado: Does the common law centerline presumption apply to

convey the mineral interests beneath a dedicated right-of-way to the

owners of abutting parcels?
     Applying settled principles of property law, the division

concludes, as a matter of first impression, that when the centerline

presumption applies, it applies to convey all interests a grantor

possesses in the property underlying a right-of-way, including

mineral interests. The division also clarifies the conditions that

must be met before the centerline presumption applies.
COLORADO COURT OF APPEALS                                          2022COA110


Court of Appeals No. 21CA0700
Weld County District Court No. 19CV30091
Honorable Shannon D. Lyons, Judge


Great Northern Properties, LLLP, a Colorado limited liability limited
partnership,

Plaintiff-Appellant,

v.

Extraction Oil and Gas, Inc., Richmark Energy Partners, LLC, and Richmark
Royalties, LLC,

Defendants-Appellees.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART
                 AND CASE REMANDED WITH DIRECTIONS

                                   Division IV
                           Opinion by JUDGE BROWN
                        Vogt* and Hawthorne*, JJ., concur

                         Announced September 15, 2022


Witwer, Oldenburg, Barry & Groom, LLP, Patrick M. Groom, Kent A. Naughton,
Greeley, Colorado, for Plaintiff-Appellant

Welborn Sullivan Meck & Tooley, P.C., Joseph C. Pierzchala, Samuel S. Bacon,
Jens Jensen, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    The common law centerline presumption generally provides

 that when grantors convey land abutting a right-of-way, they intend

 to convey title to the center of the right-of-way, unless the

 conveyance reveals a contrary intent. Asmussen v. United States,

 2013 CO 54, ¶ 15. In this quiet title action, plaintiff, Great

 Northern Properties, LLLP (GNP), and defendant, Extraction Oil and

 Gas, Inc. (Extraction), ask us to resolve an issue of first impression

 in Colorado: Does the centerline presumption apply to convey the

 mineral interests beneath a dedicated right-of-way to the owners of

 abutting parcels?

¶2    Applying settled principles of property law, we conclude that,

 when the centerline presumption applies, it applies to all interests a

 grantor possesses in the property underlying a right-of-way,

 including mineral interests. We also clarify the conditions that

 must be met before the centerline presumption applies.

¶3    We therefore affirm the district court’s C.R.C.P. 56(h)

 determination of law and that part of its final judgment denying

 GNP’s quiet title claim. But because the judgment quieted title to

 mineral interests beyond those claimed by the two landowner

 defendants that had participated in the proceeding, we reverse the


                                    1
 judgment and remand to the district court with directions to correct

 the decree quieting title and dismiss the case as to the remaining

 defendants.

                          I.    Background

¶4    As of February 1974, a real estate developer owned in fee

 simple absolute a parcel of land located in the NW ¼ of the NW ¼ of

 Section 12, Township 5 North, Range 66 West of the 6th P.M., City

 of Greeley, County of Weld, State of Colorado. At some point, the

 developer subdivided the property into individual lots.

¶5    On February 15, 1974, the developer dedicated a right-of-way

 across its land to the City of Greeley. The City accepted the

 dedication on April 16, 1974. The right-of-way became known as

 West 11th Street Road (11th Street).

¶6    On March 11 and March 27, 1974, the developer conveyed two

 parcels of land abutting 11th Street to two different grantees. The

 deeds conveying these parcels describe the property by metes and

 bounds but do not reference 11th Street. The deeds do not

 expressly reserve to the developer any mineral interests.

¶7    On November 12, 1975, the developer conveyed a third parcel

 of land abutting 11th Street. The deed conveying this parcel


                                   2
 describes the property by metes and bounds with reference to 11th

 Street. This deed does not expressly reserve to the developer any

 mineral interests. Once the developer conveyed this third parcel, it

 no longer owned any property adjacent to 11th Street.1

¶8    More than forty years later, on January 2, 2019, the developer

 conveyed whatever interest it had in the minerals beneath 11th

 Street to GNP.2 The same month, GNP brought a C.R.C.P. 105

 action to quiet title to the mineral estate under the relevant section

 of 11th Street. As we understand the record, Extraction has oil and

 gas leases from the owners of all parcels abutting the relevant

 section of 11th Street and from GNP. Extraction is therefore

 entitled to drill and produce oil and gas from beneath the relevant

 portion of 11th Street regardless of who owns the mineral estate,

 but ownership dictates to whom Extraction must pay royalties.

¶9    In May 2019, Extraction filed a motion for determination of a

 question of law pursuant to C.R.C.P. 56(h) in which it argued that,



 1 These three parcels have since been further subdivided and
 conveyed to new owners.
 2 Neither the developer nor GNP has acquired or reacquired any

 mineral interests in any of the parcels abutting the road. GNP does
 not claim an interest in the mineral estate beneath those parcels.


                                    3
  applying the centerline presumption, the owners of the parcels

  abutting 11th Street own the mineral rights beneath 11th Street to

  the centerline of the road. After hearing oral argument, in a forty-

  nine-page order (the November 2019 Order), the district court

  granted the motion and ruled that the developer “conveyed the

  mineral estate to the centerline of the roadway if the abutting lot

  owners carry their burden of proving” the conditions it discerned

  from the Colorado Supreme Court’s decision in Asmussen.

¶ 10     Despite this ruling, GNP filed a motion for summary judgment

  asking the district court to enter a final judgment decreeing that it

  owns the mineral interests beneath the relevant portion of 11th

  Street. Relying on the legal conclusions in its November 2019

  Order and the parties’ stipulations regarding the then-current

  ownership of the parcels abutting 11th Street, the court denied the

  motion and entered final judgment quieting title to the disputed

  mineral interests in the two landowner defendants that had

  participated in the proceeding.

   II.    Application of the Centerline Presumption to Mineral Estates

¶ 11     GNP contends that the district court erred by applying the

  centerline presumption to conclude that a deed conveying a


                                     4
  grantor’s interest in property adjacent to a right-of-way also conveys

  any interest the grantor may have in the mineral estate beneath

  and to the center of the right-of-way. We disagree.

                            A.   Standard of Review

¶ 12        We review an order granting a motion for a determination of a

  question of law de novo, applying the same standard as the district

  court. In re Estate of McCreath, 240 P.3d 413, 417 (Colo. App.

  2009). “If there is no genuine issue of any material fact necessary

  for the determination of the question of law, the court may enter an

  order deciding the question.” C.R.C.P. 56(h).

       B.     When the Centerline Presumption Applies, It Applies to All
              Interests a Grantor Possesses in the Property Beneath the
                       Right-of-Way, Including Mineral Interests

¶ 13        Considering the centerline presumption along with other well-

  settled principles of property law, we conclude that, when the

  centerline presumption applies (that is, when all preconditions to

  its application are met, as discussed in Part II.C, below), it applies

  to all interests the grantor possesses in the property underlying the

  right-of-way, including mineral interests.

¶ 14        The centerline presumption, a common law rule of

  conveyance, provides that “a conveyance of land abutting a road or


                                        5
  highway is presumed to carry title to the center of that roadway to

  the extent the grantor has an interest therein, unless a contrary

  intent appears on the face of the conveyance.” Asmussen, ¶ 3; see

  also Skeritt Inv. Co. v. City of Englewood, 79 Colo. 645, 652, 248 P.

  6, 9 (1926) (“[W]hen land abuts on a street or highway it is

  presumed that the grantor intended by his deed thereof to convey to

  the center of such street or highway.”); Overland Mach. Co. v.

  Alpenfels, 30 Colo. 163, 170, 69 P. 574, 575 (1902) (“[A] conveyance

  of a lot which borders upon a highway presumptively carries the

  title to the center of the street, if the grantor owns the land on

  which the highway is laid out . . . .”).

¶ 15   The law also presumes that a grantor intends to convey along

  with the property all its appurtenant advantages and rights,

  Asmussen, ¶ 19, and that a grantor conveying property by deed

  intends to convey their entire interest unless a portion of that

  interest is expressly excepted from the conveyance, Enerwest, Inc. v.

  Dyco Petroleum Corp., 716 P.2d 1130, 1132 (Colo. App. 1986). See

  also Overland, 30 Colo. at 170, 69 P. at 575 (“[O]ne is presumed to

  convey the highest estate he owns in the lands granted, unless a

  smaller estate is described.”); Olin v. Denver & Rio Grande R.R. Co.,


                                      6
  25 Colo. 177, 180, 53 P. 454, 455 (1898) (“When there is no

  reservation in an absolute deed, the most valuable estate passes of

  which the grantor is seised.”).

¶ 16   As to mineral interests specifically, “a conveyance of land by

  general description, without any reservation of a mineral interest,

  passes title to both the land and the underlying mineral deposits.”

  O’Brien v. Vill. Land Co., 794 P.2d 246, 249 (Colo. 1990). The

  reservation or exception of a mineral estate severs it from the

  surface estate, creating multiple estates in the same land. See

  Mitchell v. Espinosa, 125 Colo. 267, 273-74, 243 P.2d 412, 413

  (1952); Calvat v. Juhan, 119 Colo. 561, 566, 206 P.2d 600, 603

  (1949). The severance of a mineral estate from a surface estate

  “must be by clear and distinct wording in the conveyance.” Radke

  v. Union Pac. R.R. Co., 138 Colo. 189, 209, 334 P.2d 1077, 1088

  (1959). Until such a severance occurs, however, “the ownership of

  the surface carries with it the ownership of the underlying

  minerals.” Id.

¶ 17   Under these fundamental rules of property conveyance, when

  a grantor conveys property abutting a right-of-way by deed without

  express reservation of the mineral estate, it is presumed that (1) the


                                    7
  grantor intends to convey the highest estate owned to the centerline

  of the right-of-way, and (2) the highest estate includes both the

  surface and the unsevered mineral estate. Thus, the centerline

  presumption can apply to mineral estates.

       C.     Several Conditions Must Be Satisfied before the Centerline
                                Presumption Applies

¶ 18        In its most recent decision discussing the centerline

  presumption, the Colorado Supreme Court explained the

  presumption’s purpose and articulated several historical conditions

  that must be satisfied before it applies. Asmussen, ¶¶ 15-22, 27-

  29. The court explained that the centerline presumption gives effect

  to the presumed intent of the grantor both to convey property with

  all its appurtenant advantages and rights and to convey the most

  valuable estate the grantor possesses, which includes land

  underlying a street platted in part for the benefit of the owners of

  the adjoining lots. Id. at ¶¶ 17-19. It also recognized that many

  courts view the centerline presumption as “an expression of public

  policy to avoid ‘a prolific source of litigation’ arising from ‘narrow

  strips of land distinct in ownership from the adjoining territory.’”




                                        8
  Id. at ¶ 16 (quoting Cuneo v. Champlin Refining Co., 62 P.2d 82, 88

  (Okla. 1936)).

¶ 19   To be sure, the centerline presumption applies only when a

  grantor conveys property abutting a right-of-way. Id. at ¶ 15. And

  it applies only when the grantor owns the land underlying the right-

  of-way at the time of the conveyance. Id. at ¶ 21. “This is not only

  a logical limitation on the rule, it is a precondition to applying the

  presumption.” Id. Because the purpose of the centerline

  presumption is to give effect to the presumed intent of the grantor,

  “[w]here the grantor does not own the fee of the land, the law will

  not presume that he intended to convey that which he did not own.”

  Id. (quoting Church v. Stiles, 10 A. 674, 676 (Vt. 1887)).

¶ 20   In addition, because the presumption is a rule of conveyance

  intended to effectuate the grantor’s intent not to retain ownership of

  narrow strips of land that are of little value to all but adjacent

  landowners, Asmussen, ¶ 22, the rule should not apply if the

  grantor retains ownership of any property abutting the right-of-way.

  If the grantor still owns property contiguous to the right-of-way, it

  cannot be said that the property beneath the right-of-way is only

  useful (and equally so) to the owners of the adjacent parcels; rather,


                                     9
  the land beneath the right-of-way remains beneficial to the grantor.

  Cf. Strait v. Savannah Ct. P’ship, 576 S.W. 3d 802, 812 (Tex. App.

  2019) (explaining as the reason for the similar “strip-and-gore” rule

  that “[w]here it appears that a grantor has conveyed all land owned

  by him adjoining a narrow strip of land that has ceased to be of any

  benefit or importance to him, the presumption is that the grantor

  intended to include such strip in such conveyance”).

¶ 21   In the simplified illustration below, the grantor on the left

  originally owned all the land beneath and adjacent to the road and

  conveyed away parcel B but retained parcel A. Under such

  circumstances, the centerline presumption does not apply, and the

  grantor retains any interests in the land beneath the road. In

  contrast, the grantor on the right originally owned all the land

  beneath and adjacent to the road but conveyed away all the

  property it owned abutting the road. Under such circumstances,

  the centerline presumption applies to pass title to the new owners

  of parcels A and B to the centerline of the road.




                                    10
¶ 22   Importantly, the centerline presumption applies “unless a

  contrary intent appears on the face of the conveyance.” Asmussen,

  ¶ 20. That is, the presumption can be rebutted. For example, the

  grantor can state expressly in the deed that the grantee’s title does

  not extend to the centerline of an adjacent right-of-way. See Olin,

  25 Colo. at 180, 53 P. at 455 (“[T]he general rule [is] that, where a

  grantor conveys a parcel of ground bounded by a street, his grantee

  takes title to the center of such street . . . unless, by the terms of the

  grant, the boundary of the granted premises is restricted to the line of

  such street.”) (emphasis added). Conversely, if a grantor legally

  defines a parcel in a conveyance as extending to the far side of the

  right-of-way boundary (rather than the near side right-of-way

  boundary), that may reflect an intent to convey all the property

  beneath the right-of-way to a particular grantee, rather than


                                      11
allowing for the presumption that the owners of property on

opposite sides take title to the center of the right-of-way. The

grantor can identify the property underlying the right-of-way as a

separate parcel from the lot being conveyed, see Overland, 30 Colo.

at 173, 69 P. at 576 (“[I]f in that deed . . . mention had been made

of [the] street as a distinct and separate lot from the lots conveyed

. . . , the grant would have been restricted to the side or edge of the

street nearest to those lots, and not extended to its center.”), and

expressly reserve any interest in the right-of-way, see id. at 170, 69

P. at 575 (“[O]ne is presumed to convey the highest estate he owns

in the lands granted, unless a smaller estate is described.”)

(emphasis added). And most relevant to this case, the grantor can

expressly reserve and thereby sever the mineral estate underlying

the right-of-way by “clear and distinct wording in the conveyance”

to that effect. See Radke, 138 Colo. at 209, 334 P.2d at 1088. We

note that these methods are not exhaustive; there may be other

ways a grantor can reflect “on the face of the conveyance” an intent

to avoid application of the centerline presumption. See Asmussen,

¶ 20.




                                  12
¶ 23   Finally, the burden of proving ownership of real property falls

  on the person claiming ownership. Id. at ¶ 29. To claim ownership

  of property to the centerline of a right-of-way under the centerline

  presumption, the adjacent landowner must trace title to the owner

  of the fee underlying the right-of-way. Id. “This is because it is

  possible that a grantor in that chain of title may have manifested an

  intent to convey only the property abutting the right-of-way but not

  the interest underlying it.” Id.

¶ 24   In summary, we conclude that the centerline presumption

  applies only when (1) the grantor conveys ownership of a parcel of

  land abutting a right-of-way; (2) at the time of conveyance, the

  grantor owned the fee underlying the right-of-way; (3) the grantor

  conveys away all the property they own abutting the right-of-way;

  and (4) no contrary intent appears on the face of the conveyance.

  Because all these conditions must be satisfied before the centerline

  presumption applies, we further clarify that title to the centerline of

  the right-of-way passes to the abutting property owners once the

  last of these conditions is satisfied. In addition, in any action to

  quiet title, the person claiming title to property under the centerline

  presumption bears the burden to prove their ownership and must


                                     13
  be able to trace title back to the owner of the fee underlying the

  right-of-way.

¶ 25      Based on the foregoing, we conclude that the centerline

  presumption can apply to convey mineral interests beneath a right-

  of-way to the owners of abutting property, so long as the conditions

  articulated above have been satisfied. Thus, we affirm the district

  court’s order determining this question of law pursuant to C.R.C.P.

  56(h).

   D.      The Conditions for Application of the Centerline Presumption
                           Have Been Met in this Case

¶ 26      The undisputed facts demonstrate that all the conditions for

  application of the centerline presumption have been met in this

  case:

          (1) The developer conveyed parcels of land abutting 11th

             Street to three grantees. GNP contends that because the

             developer’s dedication of 11th Street was not accepted by

             the city until after the developer had conveyed two of the

             adjoining parcels, those parcels did not abut 11th Street

             when conveyed. But recall that the centerline

             presumption is a rule intended to give effect to the



                                     14
   grantor’s intent. There is no question that the developer

   intended to dedicate 11th Street before it conveyed any of

   the parcels. The developer made the dedication on

   February 15, 1974, and conveyed the first of the abutting

   parcels on March 11, 1974. Even though the dedication

   had not yet been accepted, the developer would have been

   estopped from denying the existence of 11th Street as a

   public right-of-way as to the grantees. See Overland, 30

   Colo. at 171, 69 P. at 576; Near v. Calkins, 946 P.2d 537,

   541 (Colo. App. 1997) (“[T]he attempted common law

   dedication is not inconsistent with abutting owners

   owning to the center of the street.”). Even so, by the time

   the developer conveyed away the last of the property it

   owned abutting 11th Street, thereby satisfying the last of

   the conditions to application of the centerline

   presumption, the city had accepted the road dedication.

(2) The developer owned the fee underlying 11th Street at the

   time of its conveyance of the abutting parcels to the three

   grantees. The parties do not dispute this fact.




                           15
       (3) The developer conveyed away all the property it owned

           abutting 11th Street. The parties do not dispute this fact.

       (4) No contrary intent appears on the face of the conveyances.

           Each deed contains the same language, granting “all of the

           following described lot or parcel(s) of land . . . together

           with . . . all the estate, right, title, interest, claim, and

           demand whatsoever of [the developer].” None of the deeds

           contains any express intent to avoid the centerline

           presumption, to convey something less than the

           developer’s highest estate, or to reserve any interest

           whatsoever in the property beneath 11th Street. More

           specifically, none of the deeds includes an express

           reservation or exception of the mineral estate.

¶ 27   Once the developer conveyed away the third parcel abutting

  11th Street, the last of the conditions was satisfied and the grantees

  took title to both the mineral estate and whatever interests the

  grantor retained in the surface estate, to the centerline of the road.

  Because the current owners of the property abutting 11th Street

  were able to trace their title back to the developer, they met their

  burden to prove their ownership of the disputed mineral interests.


                                      16
       E.   GNP’s Arguments Against Application of the Centerline
                       Presumption Are Unavailing

¶ 28    Notwithstanding the fundamental principles of property law

  articulated above — which dictate that, when the centerline

  presumption applies, it applies to all interests a grantor possesses

  in the property underlying a right-of-way — GNP contends that the

  centerline presumption should not apply to mineral estates because

  (1) applying the presumption violates the axiomatic principle that

  an unambiguous deed conveys only the property specifically

  described; and (2) the developer made a statutory dedication of 11th

  Street, which effected a severance of the mineral estate to which the

  presumption does not apply.3 We reject each of these contentions.

       1.   The Grantor’s Intent Must Be Viewed in the Context of
                       Well-Established Property Law

¶ 29    GNP contends that the grantor’s intent must be determined

  solely from the unambiguous text of the deed and that, in the

  absence of ambiguity, there is no need to resort to “judicial

  speculation” about the presumed intent of the grantor. It further




  3The parties also make competing public policy arguments for and
  against application of the centerline presumption, which we need
  not resolve to follow settled, binding precedent.

                                    17
  contends that, because the deeds in this case unambiguously did

  not convey property adjacent to and not included within the parcels

  described by metes and bounds, the centerline presumption should

  not apply.

¶ 30   We acknowledge the “universally accepted principle of law that

  when a deed is unambiguous and unequivocal the intention of the

  parties thereto must be determined from the deed itself.” Brown v.

  Kirk, 127 Colo. 453, 456, 257 P.2d 1045, 1046 (1953). But the

  deed must be interpreted in the context of the existing law. In that

  context, a silent deed conveying property abutting a right-of-way is

  not ambiguous. Such an absolute deed passes the highest estate to

  the centerline of the right-of-way. See Overland, 30 Colo. at 173-

  74, 69 P. at 576-77 (explaining that, had the grantor intended to

  convey his interests in a street, “he would have stopped after

  describing” the parcel abutting the street; instead, because the

  grantor described the street separately in the deed, he intended to

  sever it and pass it to the grantee as a parcel distinct from the

  parcel abutting the street). Under existing law, the deeds in this

  case unambiguously conveyed to the three grantees of the parcels




                                    18
  abutting 11th Street all the developer’s interest in the property,

  including its mineral interests, to the centerline of the road.

¶ 31   Morrissey v. Achziger, 147 Colo. 510, 364 P.2d 187 (1961), on

  which GNP relies, does not convince us otherwise. Morrissey

  involved a dispute over ownership of land where a street had once

  existed but had been abandoned many years earlier. Id. at 511-14,

  364 P.2d at 187-89. The court noted that “there can be no dispute

  that upon vacation the owners of property abutting [a dedicated

  street] take and become the fee owners of that portion abutting

  their property and to the center line of the vacated area.” Id. at

  513, 364 P.2d at 189. Thus, when the street was vacated in 1937,

  the owner of a parcel abutting the street also became the owner of

  the land underlying half the vacated road contiguous to that parcel.

  Id. at 513-14, 364 P.2d at 189.

¶ 32   In 1946, that owner conveyed to Morrissey the parcel of land

  abutting the vacated road without expressly conveying the land

  underlying the vacated road. Id. at 512, 364 P.2d at 188. A decade

  later, Morrissey conveyed the parcel to the plaintiffs, again without

  mention of the land where the vacated road used to be. Id. The

  plaintiffs sued to quiet title in themselves to the half of the vacated


                                     19
  street contiguous to the parcel Morrissey had conveyed to them. Id.

  at 511, 364 P.2d at 187.

¶ 33   The court concluded that, because the deed “drawn

  subsequent to the vacation of the street” did not describe the street,

  the deed did not convey the street. Id. at 514, 364 P.2d at 189. It

  reasoned: “Certainly a person owning contiguous tracts of land can

  convey one without conveying the other. A deed which accurately

  and correctly describes a tract of land is not subject to construction

  or interpretation.” Id.

¶ 34   GNP contends that we should apply Morrisey’s rationale to

  reject any attempt to expand the centerline presumption to mineral

  estates. But Morrissey is distinguishable in several ways. In our

  view, the dispositive distinction is that the conveyance in Morrissey

  would not have satisfied the conditions that Asmussen clarified are

  required (and have always been required) to apply the centerline

  presumption. Specifically, the grantor who conveyed to Morrissey

  did not convey a parcel of land abutting a right-of-way. See

  Asmussen, ¶ 3 (Under the “centerline presumption” “a conveyance

  of land abutting a road or highway is presumed to carry title to the

  center of that roadway.”) (emphasis added). The road in Morrissey


                                    20
  had been vacated before the parcel was conveyed to Morrissey.

  Morrissey’s grantor conveyed only the parcel of land, which no

  longer abutted a road, and did not convey to Morrissey the land

  formerly underlying the road. Under such circumstances, the

  centerline presumption would not apply and the unambiguous

  language of the deed conveying only the parcel adjacent to the

  vacated road would not transfer title to the land that was formerly

  part of the road. Morrissey did not limit the scope of the centerline

  presumption when it applies.

       2.   Dedication Does Not Vertically Sever the Mineral Estate

¶ 35    GNP next contends that the developer made a statutory

  dedication of 11th Street, which effected a severance of the mineral

  estate — both horizontally from the surface estate directly

  underlying 11th Street and vertically from the balance of the

  surrounding parcel. It further contends that the severed mineral

  estate is separate and distinct from the surface estate and is not

  presumptively transferred with the abutting lots. GNP's argument

  appears to be premised on a distinction that does not exist under

  Colorado law between the consequences of a statutory dedication

  and a common law dedication. We reject GNP’s contentions.


                                    21
¶ 36     Dedication is “the appropriation of an interest in land by the

  owner of such interest to public use.” Turnbaugh v. Chapman, 68

  P.3d 570, 572 (Colo. App. 2003) (citing Hand v. Rhodes, 125 Colo.

  508, 245 P.2d 292 (1952)). Dedication can occur by common law or

  by statute, and “if defective under either method, it may be

  operative under the other.” Fortner v. Eldorado Springs Resort Co.,

  76 Colo. 106, 112, 230 P. 386, 388 (1924).

¶ 37     Common law dedication requires that (1) the property owner

  unequivocally intends to dedicate the property, and (2) the

  governmental authority accepts the dedication. Turnbaugh, 68 P.3d

  at 572. Common law dedication grants a local government an

  easement to use the land for purposes described in the plat. Id. at

  573.

¶ 38     Statutory dedication under Colorado law applies only to cities

  and towns. Id. at 572. Section 31-23-107, C.R.S. 2021, provides in

  relevant part that “[a]ll streets . . . designated or described as for

  public use on the map or plat of any city or town . . . are public

  property and the fee title thereto vested in such city or town.” See

  Martini v. Smith, 42 P.3d 629, 633 (Colo. 2002). The Colorado

  Supreme Court has clarified that the legislature’s use of the term


                                     22
  “fee” in this statute is “not according to its technical legal meaning”;

  instead, the legislature intended “by the use of the term ‘street’ to

  vest in the city such estate or interest as is reasonably necessary to

  enable it to utilize the surface and so much of the ground

  underneath as might be required for laying gas pipes, building

  sewers, and other municipal purposes.” City of Leadville v. Bohn

  Min. Co., 37 Colo. 248, 253, 86 P. 1038, 1040 (1906) (interpreting

  the same relevant language in the predecessor statute and likening

  the “fee” to an easement).

¶ 39   Because a statutory dedication grants a fee interest — at least

  in the right-of-way and so much of the ground beneath as required

  for ordinary use as a street, see id. — title to the right-of-way

  passes to the abutting landowners when the right-of-way is vacated.

  § 43-2-302, C.R.S. 2021. Until the right-of-way is vacated, the

  owner of the property underlying the right-of-way retains a

  reversionary interest in whatever rights have otherwise vested in the

  city or town, which interest is capable of being transferred. Olin, 25

  Colo. at 181, 53 P. at 456 (explaining that, through statutory

  dedication, “the city only acquired a qualified fee in such streets for

  these [public] purposes; so that there still remained in the


                                     23
  proprietor a reserved right in such streets which was capable of

  being transferred by deed to the purchaser of abutting lots as rights

  appurtenant thereto”).

¶ 40   Under either dedication scenario, the mineral estate beneath

  the right-of-way does not pass to the government but is retained by

  the dedicator. See Bohn, 37 Colo. at 252, 86 P. at 1040. Because a

  common law dedication conveys only an easement, the dedicator

  retains the fee interest in the unified surface and mineral estates.

  See City of Denver v. Clements, 3 Colo. 472, 480-81 (1877).

  Because a statutory dedication conveys a fee interest only in the

  surface estate, however, the mineral estate beneath the right-of-way

  is effectively horizontally severed from whatever interest passes to

  the city or town and is retained by the dedicator along with a

  reversionary interest in the surface estate. See Bohn, 37 Colo. at

  252-53, 86 P. at 1040; Olin, 25 Colo. at 181, 53 P. at 456.

¶ 41   But GNP contends that a statutory dedication not only severs

  the mineral estate horizontally from the surface estate underlying

  the right-of-way, it also severs the mineral estate vertically from the

  surrounding property. GNP argues that the severed mineral estate

  beneath the right-of-way becomes a separate and independent


                                    24
  parcel and should not be transferred presumptively with the

  abutting lots. In support of this argument, GNP relies heavily on a

  divided Wyoming Supreme Court decision in Town of Moorcroft v.

  Lang, 779 P.2d 1180 (Wyo. 1989).

¶ 42   Moorcroft similarly involved a dispute over the ownership of

  mineral rights under land dedicated as streets and alleys to the

  Town of Moorcroft and the application of what Wyoming calls the

  “presumed intent rule.” Id. at 1182. Like the centerline

  presumption in Colorado, the presumed intent rule in Wyoming

  “holds that a conveyance by a developer of a subdivision lot

  includes fee title to not only the lot described, but also to the middle

  of the street upon which that lot abuts.” Id. Notably, “[t]he

  conveyance includes the mineral estate beneath the lot unless it is

  specifically reserved by the grantor.” Id.

¶ 43   As in Colorado, a common law dedication under Wyoming law

  does not affect title to the fee but creates a surface easement for the

  benefit of the public to use as a public street. Id. As applied to a

  common law dedication, the presumed intent rule operates to pass

  title to the middle of the adjoining street and includes the entire fee

  absent a reservation of the mineral estate. Id. at 1184.


                                    25
¶ 44   Also as in Colorado, a statutory dedication under Wyoming

  law vests a public authority with a fee interest “to only the surface

  estate and a limited portion below ground sufficient to

  accommodate the various public utilities.” Id. at 1183. But

  according to the three-justice majority in Moorcroft, a statutory

  dedication under Wyoming law creates three separate interests:

  (1) “an estate in fee simple determinable in the surface estate

  conveyed to the public authority”; (2) the possibility of reverter in

  the surface estate; and (3) a separate mineral estate beneath the

  street, severed both horizontally from the surface estate and

  vertically from the mineral estate of the adjoining property. Id. at

  1184. (See Figure 2 below.)

¶ 45   Wyoming dictates that, if the dedicator sells the property

  abutting the street, the possibility of reverter passes by operation of

  law to the subsequent owners even if not described in the deed. Id.

  The Wyoming Supreme Court was asked to decide whether the

  severed mineral estate passes to the abutting lot owners in the

  same way as the possibility of reverter in the surface estate.

  Because, as a general rule, a grantee can acquire only the land

  described in a deed, the majority reasoned it would “be creating a


                                     26
  special rule of conveyancing” were it to apply the presumed intent

  rule to transfer the severed mineral estate. Id. at 1186.

¶ 46   The two dissenting justices acknowledged that a statutory

  dedication effects a horizontal severance of the mineral estate from

  the surface estate but explained that Wyoming precedent had

  rejected the theory that such dedication effects a vertical severance

  of the mineral estate underlying the street from the mineral estate

  underlying the abutting property. Id. at 1187 (Cardine, C.J.,

  dissenting). Instead, statutory dedication “results in a severance of

  only the width, depth and length of the property required for the

  street. The dedicator still retains the entire remaining estate,

  including the complete and undivided mineral estate underlying his

  property.” Id.

¶ 47   Chief Justice Cardine explained,

            While the conveyance [of land abutting a
            street] cannot grant the street area itself
            because the fee is held by the municipality,
            there is nothing in the record to indicate intent
            of the grantor to reserve the mineral estate
            under the streets. The intent of the parties at
            the time the conveyance is made is not
            subsequently altered by the discovery of
            valuable minerals. I see no reason to imply a
            reservation merely to provide a windfall to the
            grantor. A basic principle of conveyancing is


                                    27
            that reservations and exceptions must be
            expressly spelled out; in the absence of such
            language, a conveyance is presumed to
            transfer the entire estate owned by the
            grantor.

  Id. at 1188. He concluded that application of the common law

  would result in title to the mineral estate under the street being in

  the abutting landowners. Id.

¶ 48   We find the reasoning of the dissent in Moorcroft persuasive

  and more consistent with Colorado law than the majority’s

  reasoning. Although a statutory dedication conveys a fee interest in

  the right-of-way to the city or town in so much of the surface as is

  necessary for use of the street and thereby horizontally severs the

  mineral estate from that surface interest, nothing in Colorado

  statutory or common law suggests that the mineral estate is also

  severed vertically from the surrounding property. Rather, upon

  dedication, the dedicator retains the entire residual estate beneath

  and adjacent to the right-of-way as a contiguous estate, along with

  a right to reverter in the interest conveyed to the city or town. (See

  Figure 1 below.) Neither a common law dedication nor a statutory

  dedication creates a separate mineral estate bounded on its sides




                                    28
  by a vertical extension from the edges of the street above. See id. at

  1186.




¶ 49   GNP further argues that Colorado’s road vacation statute,

  § 43-2-302, implicitly recognizes the horizontal and vertical

  severance of the mineral estate beneath a right-of-way. In relevant

  part, that statute provides that, whenever a roadway has been

  dedicated and later vacated, “title to the lands included within such

  roadway . . . shall vest” in the owners of land abutting the vacated

  roadway. Id. GNP argues that, if title to the mineral estate has

  already vested in the adjacent property owner under the centerline

  presumption, there would be no need for the statute to direct that

  title vest in such owner when the road is vacated.




                                    29
¶ 50   But all the municipality receives when a right-of-way is

  statutorily dedicated is a fee interest in the right-of-way and so

  much of the ground beneath as required for ordinary use as a

  street. Bohn, 37 Colo. at 252, 86 P. at 1040. The municipality does

  not receive any mineral interests. Id. Logically, then, the only

  interest that reverts to and “vests” in the abutting property owners

  upon vacation of a dedicated right-of-way is the “qualified fee”

  interest that had previously vested in the municipality. See Olin, 25

  Colo. at 181, 53 P. at 456. The road vacation statute does not

  restrict a grantor’s right to convey any and all remaining interests

  in the property surrounding the right-of-way.

¶ 51   In sum, we see no reason to apply the centerline presumption

  differently to a common law dedication than to a statutory

  dedication.4 And we conclude that the district court correctly

  determined that all conditions for application of the centerline

  presumption were met in this case, such that title to the mineral




  4The district court did not resolve whether the dedication in this
  case was a common law or a statutory dedication. Given our
  analysis, that fact question is irrelevant.

                                    30
  interests beneath 11th Street passed to the owners of the abutting

  property.

                   III.   Scope of Decree Quieting Title

¶ 52   GNP contends the district court erred in entering its decree

  quieting title by (1) not quieting title to the mineral estate beneath

  11th Street in GNP, and (2) quieting title to the entire mineral estate

  in the two landowner defendants that had participated in the

  proceedings. We reject the first contention but agree with the

  second.

¶ 53   Because we have concluded that the district court correctly

  applied the centerline presumption to hold that the mineral

  interests beneath 11th Street passed to the owners of abutting

  property, we likewise conclude that the court did not err by refusing

  to quiet title to the mineral estate beneath 11th Street in GNP. See

  Hinojos v. Lohmann, 182 P.3d 692, 697 (Colo. App. 2008) (“[T]he

  plaintiff may not capitalize on the weakness of the defendant’s claim

  to title, but can succeed only by establishing the strength of his or

  her own claim to title.”); Morrissey, 147 Colo. at 513, 364 P.2d at

  189 (same).




                                     31
¶ 54   Although GNP named as defendants the owners of all the

  parcels abutting 11th Street, several of those landowner defendants

  defaulted or disclaimed any interest in the subject property. Only

  Hospice and Palliative Care of Northern Colorado, Inc. (Hospice) and

  Vevest LLC answered the complaint and participated in the

  proceedings. The district court quieted title to the entire mineral

  estate beneath the relevant section of the right-of-way in these two

  entities. This was error.

¶ 55   To facilitate entry of final judgment, the parties submitted a

  stipulation that identified the then-current owners of the surface

  and mineral estates in each of the nine parcels that abut 11th

  Street. It is undisputed that Hospice and Vevest each own just one

  of the nine parcels.

¶ 56   The district court could not quiet title to the mineral interests

  conveyed with the other seven parcels in either Hospice or Vevest.

  But the court also could not quiet title in any non-appearing

  landowner defendants. A court cannot quiet title in favor of a

  defaulting or disclaiming party, even where evidence presented by

  an appearing party supports the defaulting party’s title interests.

  Reser v. Aspen Park Ass’n, 727 P.2d 378, 380 (Colo. App. 1986); see


                                    32
  also Osborne v. Holford, 40 Colo. App. 365, 368, 575 P.2d 866, 868

  (1978) (“[I]f a plaintiff fails to establish his own title, he is in no

  position to force non-defaulting defendants to adjudicate the status

  of their claims.”). Instead, the court should have quieted title only

  to the mineral interests owned by Hospice and Vevest and

  dismissed the balance of the action, leaving the other parties in the

  same position they were in before GNP commenced this action. See

  Osborne, 40 Colo. App. at 368, 575 P.2d at 868. We remand the

  case for the court to correct this procedural error.

                               IV.   Disposition

¶ 57   We affirm the district court’s November 2019 Order

  determining a question of law. We reverse the district court’s final

  judgment and decree quieting title and remand the case with

  instructions to enter a new decree quieting title only to the mineral

  interests owned by Hospice and Vevest and dismissing the case as

  to all other parcels and defendants.

¶ 58   JUDGE VOGT and JUDGE HAWTHORNE concur.




                                       33